FILED
                           NOT FOR PUBLICATION
                                                                               DEC 22 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10277

              Plaintiff-Appellee,                D.C. No.
                                                 3:11-cr-00142-HDM-CBC-1
 v.

CLIFTON JAMES JACKSON,                           MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   19-10278

              Plaintiff-Appellee,
                                                 D.C. No.
 v.                                              3:18-cr-00105-HDM-WGC-1

CLIFTON JAMES JACKSON,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                     Argued and Submitted December 8, 2020
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: LUCERO,** W. FLETCHER, and IKUTA, Circuit Judges.

      Defendant Clifton Jackson appeals his conviction and sentence for unlawful

possession of a firearm, 18 U.S.C. § 922(g)(1). We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      1. Rehaif v. United States, 139 S. Ct. 2191 (2019), did not require the district

court to vacate Defendant’s unlawful firearm possession conviction. First, the

indictment’s omission of the element that defendant “knew he belonged to the

relevant category of persons barred from possessing a firearm” in violation of 18

U.S.C. § 922(g)(1), did not deprive the district court of jurisdiction. See United

States v. Cotton, 535 U.S. 625, 630 (2002) (“[D]efects in an indictment do not

deprive a court of its power to adjudicate a case.”).




      **
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
                                           2
      Second, Defendant’s Rehaif challenge to the indictment and jury instructions

fails plain error review.1 As this court noted in United States v. King, “Johnson

resolves this case.” 979 F.3d 1218, 1220 (9th Cir. 2020). Pursuant to United

States v. Johnson, 979 F.3d 632 (9th Cir. 2020), the panel may review the entire

record on appeal. The inquiry is “if the defendants’ convictions were reversed and

the prosecution or trial had to start over, [would] the outcome potentially be any

different [?]” Johnson, 979 F.3d at 638. Defendant cannot show that a non-

defective indictment/instruction would have produced a different result. The

record on appeal contains evidence that the government could have introduced to

prove that Defendant knew of his status as a convicted felon. As in Johnson and



      1
         Defendant argues the defective indictment constitutes structural error as it
presents constitutional issues. We disagree. See Neder v. United States, 527 U.S.
1, 8 (1999) (noting that most “constitutional errors are harmless” and that errors
are structural, and thus subject to automatic reversal, in a “very limited class of
cases” (citation omitted)). Because the errors of which Defendant complains are
errors “in the trial process itself” and not “defect[s] affecting the framework within
which the trial proceeds,” this is not one of the “rare situations” that mandates a
presumption of prejudice. Id. at 9, 13 (citation omitted).
       We also reject Defendant’s argument, raised for the first time during oral
argument, that Defendant preserved his Rehaif insufficiency challenge (and thus
that we should review that issue de novo) by bringing a general Rule 29 motion
below, even though that motion was not based on Rehaif or the knowledge-of-
status issue he now raises. King, 979 F.3d at 1219 (“[P]lain-error review applies
when the defendant fails to challenge the district court’s omission of the
knowledge-of-status element now required under Rehaif.” (quotation marks and
citation omitted)).
                                           3
King, Defendant’s uncontroverted presentence report shows that at the time he

possessed the firearm, he had already sustained four other felony convictions, one

of which was a prior felon in possession charge. Defendant thus cannot plausibly

argue that a jury would find he was unaware of his status.

      2. Defendant was not deprived of his statutory or constitutional rights to a

speedy trial. The Speedy Trial Act requires that a criminal trial commence within

seventy days of a defendant’s initial appearance or indictment. 18 U.S.C.

§ 3161(c)(1). Certain types of delays are excludable from the calculation. Id.

§ 3161(h). A judge may issue a speedy trial continuance, but no such continuance

may be granted for “lack of diligent preparation or failure to obtain available

witnesses on the part of the attorney for the Government.” Id. § 3161(h)(7)(C).

Defendant failed to show that the continuance was due to the government’s lack of

diligent preparation. To the contrary, the record shows that the government was

“working extensively” to avoid a discovery delay, but encountered unavoidable

bureaucratic hurdles outside of its control.

       Defendant also has a “fundamental” right to a speedy trial under the Sixth

Amendment. Klopfer v. State of N.C., 386 U.S. 213, 223 (1967). The Supreme

Court has established a four-part test to evaluate claims under the Sixth

Amendment. Barker v. Wingo, 407 U.S. 514, 533 (1972). Here, the first Barker


                                           4
factor, the length of the delay, is dispositive. Defendant’s trial was delayed four-

months. This is too short a delay to trigger a Sixth Amendment violation. See

United States v. Turner, 926 F.2d 883, 889 (9th Cir. 1991).

      3. The district court acted within its discretion when it allowed witnesses to

testify about hearing shots fired. The evidence was relevant because it tended to

prove that Defendant possessed a gun in violation of 18 U.S.C. § 922(g)(1).

Likewise, the evidence was not unfairly prejudicial as its probative value was not

substantially outweighed by the danger of unfair prejudice. Cf. United States v.

Espinoza-Baza, 647 F.3d 1182, 1190 (9th Cir. 2011) (finding evidence unfairly

prejudicial because the record did not contain necessary additional facts). Further,

the evidence was not prohibited bad-act evidence. The evidence was related to the

crime charged and part of the chain of events that led to Defendant’s arrest and

conviction. See United States v. Daly, 974 F.2d 1215, 1216 (9th Cir. 1992).

Finally, admission of the evidence did not violate Defendant’s Sixth Amendment

confrontation rights. Defendant demonstrated through cross examination that the

shots-fired evidence was inconsistent with other evidence in the case, and he was

able to impeach the relevant witnesses.

      4. The district court acted within its discretion by refraining from giving an

Allen charge or declaring a mistrial. While the jury appeared deadlocked, there is


                                           5
no per se requirement that a judge give an Allen instruction to a deadlocked jury.

More important, there is no showing that the instructions the judge gave to the

deadlocked jury were unduly coercive. See United States v. Hernandez-Guardado,

228 F.3d 1017, 1029 (9th Cir. 2000).

      5. Sufficient evidence supports the felon-in-possession charge and the

revocation of supervised release. First, the evidence at trial supported the jury’s

verdict that Defendant knowingly possessed the firearm—an eyewitness saw

Defendant carrying a gun, heard shots fired, and then called 911. Second, the

district court properly found that Defendant violated supervision by committing a

new (and second) federal offense.

      6. Because the district court did not err (or any errors were harmless), there

was no cumulative error. See United States v. Fernandez, 388 F.3d 1199, 1256–57

(9th Cir. 2004).

      7. The district court correctly increased Defendant’s offense level under the

Sentencing Guidelines. Defendant argues that Rehaif applies to the mens rea

required for U.S.S.G. § 2K2.1(b)(4)’s stolen firearm enhancement. We recently

reaffirmed the validity of U.S.S.G. § 2K2.1(b)(4) and held that it does not contain a

scienter requirement. See United States v. Prien-Pinto, 917 F.3d 1155, 1156–61

(9th Cir. 2019). Rehaif does not affect Prien-Pinto’s holding.


                                           6
      8. The district court acted within its discretion when it imposed a supervised

release risk notification condition. This court has already affirmed the use of the

challenged condition. See United States v. Evans, 883 F.3d 1154, 1164 (9th Cir.

2018) (finding the condition constitutional); United States v. Oseguera, 793 F.

App’x 579, 581 (9th Cir. 2020).

      9. We remand for resentencing on the supervised release revocation. The

Probation Officer mistakenly based the revocation range on a Criminal History

Category IV and recommended a 12–18 month range. This mistake went

unnoticed, and the district court adopted the guideline range and imposed an 18-

month high-end consecutive sentence. The correctly calculated range should have

been 8–14 months. Both parties agree that this court should remand for

resentencing on the supervised release revocation. See Rosales-Mireles v. United

States, 138 S. Ct. 1897, 1903 (2018).

      We therefore affirm Defendant’s conviction, vacate the supervised release

violation sentence, and order a limited remand to allow the district court to

resentence Defendant for the supervised release violation.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          7